EXHIBIT 21.1 KIRBY CORPORATION CONSOLIDATEDSUBSIDIARIES OF THE REGISTRANT Domicile of Incorporation KIRBY CORPORATION — PARENT AND REGISTRANT Nevada SUBSIDIARIES OF THE PARENT AND REGISTRANT Kirby Corporate Services, LLC Delaware KIM Holdings, Inc. Delaware Kirby Terminals, Inc. Texas Sabine Transportation Company Delaware AFRAM Carriers, Inc. Delaware Kirby Engine Systems, Inc. Delaware Kirby Tankships, Inc. Delaware Kirby Ocean Transport Company Delaware Kirby Offshore Marine, LLC Delaware K Equipment, LLC Texas CONTROLLED CORPORATIONS KIM Partners, LLC (Subsidiary of KIM Holdings, Inc.) Louisiana Kirby Inland Marine, LP (KIM Holdings, Inc. 1% General Partner, KIM Partners, LLC 99% Limited Partner) Delaware Greens Bayou Fleeting, LLC (51%) Texas Dixie Carriers, Inc. (subsidiary of Kirby Inland Marine, LP) Texas Marine Systems, Inc. (subsidiary of Kirby Engine Systems, Inc.) Louisiana Rail Systems, Inc. (subsidiary of Kirby Engine Systems, Inc.) Delaware Engine Systems, Inc. (subsidiary of Kirby Engine Systems, Inc.) Delaware Osprey Line, L.L.C. (66 2/3%) Texas Marine Highways, LLC (40%) Delaware United Holdings LLC (subsidiary of Kirby Engine Systems, Inc.) Delaware United Engines LLC (subsidiary of United Holdings LLC) Colorado UE Powertrain GP LLC (subsidiary of United Holdings LLC) (dba Buck's Engines) Texas UE Manufacturing LLC (subsidiary of United Holdings LLC) Colorado UE Compression LLC (subsidiary of United Holdings LLC) Colorado Thermo King of Houston, LP (subsidiary of United Holdings LLC) Texas San Antonio Thermo King, Inc. (subsidiary of Thermo King of Houston, LP) Texas UE Powertrain LP (subsidiary of United Holdings LLC and UE Powertrain GP LLC) Texas Kirby Offshore Marine Operating, LLC (subsidiary of Kirby Offshore Marine, LLC) Delaware Kirby Offshore Marine Hawaii, LLC (subsidiary of Kirby Offshore Marine Operating, LLC) Delaware Kirby Offshore Marine Pacific, LLC (subsidiary of Kirby Offshore Marine Operating, LLC) Delaware Kirby Offshore Marine, Inc. (subsidiary of Kirby Offshore Marine Operating, LLC) Delaware Inversiones Kara Sea SRL (subsidiary of Kirby Offshore Marine Operating, LLC) Venezuela K-Sea Canada Holdings, Inc. (subsidiary of Kirby Offshore Marine, Inc.) Delaware Kirby Offshore Marine Hawaii, Inc. (subsidiary of Kirby Offshore Marine, Inc.) Delaware Norfork Environmental Services, Inc. (subsidiary of Kirby Offshore Marine, Inc.) Delaware K-Sea Canada Corp. (subsidiary of K-Sea Canada Holdings, Inc.) Nova Scotia Penn Maritime Inc. (subsidiary of Kirby Offshore Marine, LLC) Delaware Penn Barge, Inc. (subsidiary of Penn Maritime Inc.) Delaware Penn ATB, Inc. (subsidiary of Penn Maritime Inc.) Delaware Penn Tug & Barge, Inc. (subsidiary of Penn Maritime Inc.) Delaware Penn Transport, Inc. (subsidiary of Penn Maritime Inc.) Delaware Penn Marine Transport, Inc. (subsidiary of Penn Maritime Inc.) Delaware Dredging Equipment, Inc. (subsidiary of Penn Maritime Inc.) Delaware
